Opinión concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 20 de marzo de 1979
Concurro con el resultado por la única razón de que aereé-*563dores refaccionarios, como los de autos, no tienen derecho a solicitar judicialmente la anotación preventiva de su crédito en el Registro de la Propiedad, sobre una finca que estuviere afecta a obligaciones reales inscritas, por ser el deudor el único que puede instar la acción judicial correspondiente contra las personas a cuyo favor estuvieren constituidas dichas obligaciones conforme lo dispone específicamente el Art. 61 de la Ley Hipotecaria — 30 L.P.R.A. sec. 110 — y el 106 del Reglamento Hipotecario — 30 L.P.R.A. see. 986.
—O—